[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] May 16, 2011 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Poage Bankshares, Inc. Registration Statement on Form S-1 (Registration No. 333-172192) Withdrawal of Request for Acceleration of Effectiveness Ladies and Gentlemen: We hereby join Poage Bankshares, Inc. in withdrawing our request for acceleration of the effective date of the above-referenced Registration Statement, as amended, as filed with the Securities and Exchange Commission on May 13, 2011. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Alan D. Jean Name: Alan D. Jean Title: Vice President
